S. C. Cooke, 163.
In this case, after the death of Taply, who was a complainant with Perkins, the suit was revived in the name of his executor, and not in the name of his heirs.
By a decree of this Court the bill was dismissed as to all the defendants but Hays; and the Court were of opinion that, as he had not divested himself of his title to all the land, he should be compelled to convey what he still held. But no decree could be pronounced except in favor of the complainant, Perkins, for this land, because the heirs of Taply were not parties to this suit.
Cooke moved the Court for leave to amend the bill so as to bring all the parties before the Court, or *Page 190 
to place the cause in such a situation that a decree could be pronounced embracing the whole case; and he showed to the Court that since the cause had been set for hearing, Perkins had purchased of Taply's heirs their interest in the claim.
We can not now do complete justice, or pronounce a full decree embracing the whole case, unless we give leave to amend. The Court have a right to permit amendments whenever it is thought necessary to justice, and it will always do so at any stage of the cause, even after it has been argued to the Court, if it appears justice can not be fully done without it.
And leave was given to amend.